Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 13th, 2022 has overcome the following objections/rejections:
The objections to Claims 2-18 has been withdrawn.

Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kallenberg (US 2017/0249739 A1; hereafter: Kallenberg) does not teach all the limitations of Claim 1 and that the references of Socher et al. (US 2017/031088 A1; hereafter: Socher), Zhang et al. (US 2017/0185871 A1; hereafter: Zhang), and Chang et al., “Deep Learning for Radiographic Image Segmentation”, SIIM 2017 Scientific Session Analytics & Deep Learning Part 2, 2017; hereafter: Chang, do not cure the deficiencies of Kallenberg. 
Examiner respectfully disagrees. Kallenberg discloses that deep nonlinear models are common in the art for effective object recognition (¶48). While Kallenberg does not explicitly disclose a rectified linear unit (“ReLu”) layer for nonlinear modelling, Socher does disclose that a “rectified linear action (ReLU)” is a common form of nonlinear modelling and activation for three dimensional convolutional neural networks. Therefore, the combination of Kallenberg and Socher would teach determining a risk by modeling non-linear functions using at least one rectified linear unit (“ReLu”) layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg and further in view of Socher.
Regarding Claim 1, Kallenberg teaches: a non-transitory computer-accessible medium having stored thereon computer-accessible instructions for determining a risk of developing breast cancer for at least one patient (¶32: “The invention includes a non-transitory computer readable medium encoded with an instruction set for receiving mammogram image data relating to a mammogram in which no cancer lesion is visually observable and conducting a computer image analysis thereof in accordance with a  method as described above and outputting a determined risk of there being a cancer lesion”), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (¶33: “the invention includes also a computer”) comprising: receiving at least one image of at least one internal portion of a breast of the at least one patient (¶33: “an instruction set for receiving mammogram image data relating to a mammogram”); and determining the risk by applying at least on neural network to the at least one image, (¶33: “conducting computer image analysis thereof in accordance with a method as described above and outputting a determined risk of there being a cancer”; ¶23: “The classifier for obtaining a risk measure based on mammographic density may likewise be a neural network”) but does not explicitly teach wherein the computer arrangement is configured to determine the risk by modeling non-linear functions using at least one rectified linear unit (“ReLu”) layer.
In a related art, Socher teaches: wherein the computer arrangement is configured to determine the risk (¶66: “machine learning system 110 provides risk factors associated with medical conditions”) by modeling non-linear functions using at least one rectified linear unit (“ReLu”) layer (¶47: “The units in 3D CNN 142 use some form of nonlinearity activation, such as Sigmoid, rectified linear activation (ReLU) or leaky ReLU.”) for the purpose determining risks with a non-linear model in a neural network.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kallenberg with the above teachings of Socher in order to incorporate the rectified linear unit layer in the structure of the neural network. The motivation in doing so would lie in the accurate determination of risk in developing a medical condition.
Regarding Claim 2, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 1, wherein the neural network is a convolutional neural network (CNN) (Kallenberg: ¶49: “Traditional neural networks fall into this category, and also variants like convolutional neural networks (CNNs) by Lecun et al., which are tailored towards images.”). 
Regarding Claim 3, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 2, wherein the CNN includes a plurality of layers (Kallenberg: ¶23: “The classifier for obtaining a risk measure based on mammographic density may likewise be a neural network having at least two convolutional layers”; Figure 1).
Regarding Claim 4, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 3, wherein each of the layers has a different number of feature channels (Kallenberg: ¶54: “we aim to map a multi-channel image patch ... of size mxm with c channels to a label posterior patchy … of size MxM with one channel per label”; Kallenberg: ¶54: “The channels of the image patch may include color channels, pre-processed image patches, or feature responses.”).
Regarding Claim 5, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 3, wherein the CNN includes at least 4 layers (Kallenberg: ¶17: “The classifier may be a neural network having at least two convolutional layers”; Kallenberg ¶62: “The architecture consists of four hidden layers: a convolutional layer, a maximum pooling layer, and two further convolutional layers.”). 
Regarding Claim 6, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 5, wherein (i) a first layer of the at least four layers has 256x256x16 feature channels, (ii) a second layer of the at least four layers has 128x128x32 feature channels, (iii) a third layer of the at least four layers has 64x64x64 feature channels, and (iv) a fourth layer of the at least four layers has 32x32x128 feature channels (Kallenberg: ¶54: “we aim to map a multi-channel image patch … of size mxm with c channels to a label posterior patchy … of size MxM with one channel per label, where quadratic input sizes are assumed for ease of notation”; Kallenberg discloses variable channel sizes that can have any configuration.). 
Regarding Claim 7, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 2, wherein the CNN includes 3x3 convolutional kernels (Socher: ¶59: “Specifically, subnetwork A includes 64 3D convolutional kernels or filters of size 192x1x1x1 (lxlxl convolution), which serve as a dimensionality reduction layer. Subnetwork A also includes two 3D convolutional layer paths of 18 3D convolutional kernels or filters size of 96x3x3x3 (3x3x3 convolution)”) for the purpose of reducing image size for faster processing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kallenberg, in view of Socher with the Socher in order to incorporate a 3x3 kernel. The motivation in doing so would lie in reducing image sizes for faster processing of an image through a neural network.  
Regarding Claim 8, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 7, wherein the computer arrange is further configured to prevent overfitting of the risk using the 3x3 convolutional kernels (Socher: ¶47: “after a convolution operation, a sub-sampling is done with intermediate feature maps to reduce the dimension and prevent repetitive computation”; preventing repetitive computations on an image would help prevent overfitting) for the purpose of preventing overfitting. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kallenberg, in view of Socher, with the additional teachings of Socher to include the 3x3 convolutional kernels. The motivation in doing so would lie in the reduction of the image dimension to prevent overfitting and repetitive computations.
Regarding Claim 10, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 2, wherein the computer arrangement is further configured to downsample the at least one image (Socher: ¶47: “after a convolution operation, a sub-sampling is done with intermediate feature maps to reduce the dimension and prevent repetitive computation”) for the same reasons and motivations as stated in the rejection of Claim 7.
Regarding Claim 11, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 10, wherein the computer arrangement is configured to downsample the at least one image using a 3x3 convolutional kernel (Socher: ¶27: “After several layers of 3D convolution and 3D sub-sampling with 3D kernels (i.e., matrices of learned hidden weights) across a series of subnetwork modules, a feature map with reduced vertical dimensionality is generated from the 3D radiological volume and fed into one or more fully connected layers.”; Socher: ¶59: “Specifically, subnetwork A includes 64 3D convolutional kernels or filters of size 192x1x1x1 (lxlxl convolution), which serve as a dimensionality reduction layer. Subnetwork A also includes two 3D convolutional layer paths of 18 3D convolutional kernels or filters size of 96x3x3x3 (3x3x3 convolution)”) for the same reasons and motivations as stated in the rejection of Claim 7.
Regarding Claim 12, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 11, wherein the 3x3 convolutional kernel has a stride length of 2 (Kallenberg: ¶65: “An input example xt at location u from scale t is constructed by sampling a patch with pixel distance (or stride) … around location u in the Gaussian scale space.”; the stride length in Kallenberg can be set to any value including 2).
Regarding Claim 14, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 13, wherein the computer arrangement is further configured to perform a batch normalization on the at least one image (Socher: Abstract: “In addition, performance is further improved through 3D batch normalization (BN) that normalizes the 3D input fed to the subnetworks”) for the purpose of improving the performance of the neural network.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kallenberg, in view of Socher, with the additional teachings of Socher to include batch normalization layers. The motivation in doing so would lie in increased performance of the neural network.
Regarding Claim 16, Kallenberg, in view of Socher, further teaches: the non-transitory computer-accessible medium of claim 14, wherein the computer arrangement is configured to perform the batch normalization between the at least one ReLu layer and a convolutional layer (Socher: ¶54: “In one implementation, a 3D BN layer is introduced after a preceding subnetwork and immediately before a subsequent nonlinear activation. In FIG. 4B, the three dimensionality of the normalized features FT to … is represented by the symbol... At this step, a learned nonlinearity activation (e.g., ReLU nonlinearity (y=max(0,x)) is applied to the normalized 3D Features FT to … to generate scaled and shifted 3D features FI’’ to … that can be used as input representations for the subsequent subnetwork”) for the same reasons and motivation as stated in the rejection of Claim 14.
Regarding Claim 17, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 2, wherein the CNN includes four strided convolutions (Kallenberg: ¶65: “An input example xt at location u from scale t is constructed by sampling a patch with pixel distance or (stride) … around location u in the Gaussian scale space.”; Kallenberg: ¶17: “The classifier may be a neural network having at least two convolutional layers”).
Regarding Claim 18, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 1, wherein the at least one risk is a score (Kallenberg: ¶9: “method comprising applying to the image a statistical classifier to score on the basis of texture features in the image that reflect such risk.”).
Regarding Claim 19, Claim 19 recites a method that is stored in the form of instructions on the non-transitory computer-accessible medium claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied (See Abstract).
Regarding Claim 20, Claim 20 recites a system that implements the instructions on the non-transitory computer-accessible medium claimed in Claim 1. Therefore, the rejection of Claim 1 is equally applied (See ¶33).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg, in view of Socher, as applied to claims above, and further in view of Zhang.
Regarding Claim 9, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 2, but does not explicitly teach that the CNN excludes pooling layers.
In a related art, Zhang, teaches a CNN that excludes pooling layers (¶70: “After convolution 12, optional pooling layer 216 is used to subsample the convolved output by sliding a two-dimensional window across the three-dimensional convolved output and selecting the maximum (or average) value 215 over the window.”) for the purpose of providing alternative methods for downsampling images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kallenberg, in view of Socher with the above teachings of Zhang in order to incorporate the exclusion of pooling layers. The motivation in doing so would lie in the use of alternative methods that better suit the overall process.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg, in view of Socher, as applied to claims above, and further in view of Chang.
Regarding Claim 15, Kallenberg, in view of Socher, teaches: the non-transitory computer-accessible medium of claim 14, but does not explicitly teach that the computer arrangement is configured to perform the batch normalization to limit drift of layer activations.
In a related art, Chang teaches: that the computer arrangement is configure to perform the batch normalization to limit drift of layer activations (Page 2: “Batch normalization is used between the convolutional and ReLU layers to limit drift of layer activations during training”) for the purpose of limiting drift of layer activation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kallenberg, in view of Socher, with the above teachings of Chang in order to incorporate batch normalization. The motivation in doing so would lie in limiting drift layer activation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668